
	
		I
		112th CONGRESS
		1st Session
		H. R. 3663
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Hurt (for
			 himself, Mrs. Hartzler,
			 Mr. Luetkemeyer, and
			 Mr. Lankford) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Power Act to require the Federal
		  Energy Regulatory Commission to minimize infringement on the exercise and
		  enjoyment of property rights in issuing hydropower licenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Home Owner Rights Enforcement Act.
		2.Hydropower
			 licenses
			(a)Section 4(e) of
			 the Federal Power Act (16 U.S.C. 797(e)) is amended—
				(1)by designating the
			 first, second, and third sentences as paragraphs (1) through (3) respectively;
			 and
				(2)in paragraph (3)
			 (as so designated)—
					(A)by striking
			 and after recreational opportunities,; and
					(B)by inserting
			 , and minimizing infringement on the useful exercise and enjoyment of
			 property rights held by nonlicensees after aspects of
			 environmental quality.
					(b)Section 10 of the
			 Federal Power Act (16 U.S.C. 803) is amended—
				(1)in subsection
			 (a)(1), by inserting , including minimizing infringement on the useful
			 exercise and enjoyment of property rights held by nonlicensees after
			 section 4(e); and
				(2)by adding at the end the following:
					
						(k)Private
				landownershipIn developing
				any recreational resource within the project boundary, the licensee shall
				consider private landownership as a means to encourage and facilitate—
							(1)private investment; and
							(2)increased tourism and recreational
				use.
							.
				
